DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/613,092.  Responsive to the preliminary amendment filed 11/12/2019, claims 1-3 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/018066, filed on 5/10/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 and 10/2/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a vehicle control device wherein in a case where a travel mode of the vehicle is a first mode in which suppression of fuel consumption is prioritized, the forward gear stage selection unit is configured to select as the forward gear stage a gear stage at which a minimum travelable vehicle speed, which is a minimum speed among the speed of the vehicle at which the driving force indicated by the driving force characteristic is equal to or greater than the travel resistance indicated by the travel resistance characteristic, is highest, and in a case where the travel mode of the vehicle is a second mode in which improvement of travel performance is prioritized, the forward gear stage selection unit is configured to select as the forward gear stage a gear stage at which a maximum travelable vehicle speed, which is a maximum speed among the speed of the vehicle at which the driving force indicated by the driving force characteristic is equal to or greater than the travel resistance indicated by the travel resistance characteristic, is highest, in combination with the other elements required by independent claim 1.

	SAUTER (US 2010/0256883 A1), being indicative of the closest prior art, discloses a vehicle control device that modifies shifting in accordance with a road grade and calculated travel resistances (see ABSTRACT; Figs. 2, 4, 6 and 7; paragraphs [0003] and [0048]). However, SAUTER fails to disclose the above mentioned limitations that deal with selecting a specific forward gear stage to achieve a particular effect in accordance with a travel mode of the vehicle being either a first mode in which suppression of fuel consumption is prioritized or a second mode in which improvement of travel performance is prioritized. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art. Applicant’s invention may improve transmission shifting during grade changes for the vehicle system claimed, relative to prior art systems, by utilizing different control strategies based on whether a travel mode of the vehicle is a specific first or second mode, in addition to the other claimed features of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WURTHNER et al. (US 2012/0220422 A1) discloses a vehicle control system (see ABSTRACT).
DOURRA et al. (US 2011/0172877 A1) discloses a vehicle driving characteristic determination system (see ABSTRACT).
SAUTER (US 2010/0256883 A1) discloses a vehicle control system (see ABSTRACT).

RAFFONE (US 10,124,806) discloses a vehicle control unit (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659